Citation Nr: 0416415	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the feet, 
to include residuals of cold weather injuries.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel









INTRODUCTION


The veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for residuals of cold weather 
injuries.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain an addendum to the May 
2002 VA examination to determine the nature of the 
veteran's current disabilities.  The AMC must also 
obtain the veteran's private medical records from Dr. 
R.S., DPM.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Board may not make its own medical judgments.

The determination as to whether any current disorder is the 
result of a past injury or disease is a medical judgment, and 
the Board may not make such a determination on its own.  In 
this case, the VA examination report of May 2002 includes 
several 

references to disorders of the feet, but the report does not 
include a specific etiological statement for each reported 
disorder.  Because the Board may not make such etiological 
judgments, it is essential that the VA examination report 
list each diagnosis separately and state a specific medical 
opinion for each diagnosis, making it clear whether the 
specific disorder is the result of cold injury incurred by 
the veteran in service.

Therefore, the veteran's claim must be remanded so that the 
examiner who examined the veteran in May 2002 can prepare an 
addendum to the original examination report.  The examiner 
should comment on the time of onset of the veteran's foot 
disabilities.  The veteran does not have to be re-examined, 
unless the examiner assigned to the case determines that 
further studies or examinations are necessary to answer the 
questions presented in the remand.  In any case, however, the 
examiner must address the questions presented in the remand.  
If the examiner who examined the veteran in May 2002 is not 
available, the AMC should arrange for the appropriate medical 
questions to be answered by another qualified examiner.  If 
the examiner does not answer the questions posed by the Board 
satisfactorily, it is incumbent upon the RO to return such 
report for satisfactory answers.

The veteran's private medical records from Dr. R.S. must be 
associated with the claims file.  The May 2002 VA examination 
noted that Dr. R.S had treated the veteran..  However, his 
records have not yet been associated with the claims file.  
Accordingly, the AMC must also obtain the treatment records 
of Dr. R.S..
Accordingly, the case is REMANDED for the following action:

1.  The veteran's private medical records from Dr. R.S., 
DPM, must be associated with the claims file.

2.  The claims folder, including all evidence 
added to the record in accordance with the 
directives above, and a copy of this REMAND, 
should be returned to the examiner who 
examined the veteran in May 2002.  All 
opinions expressed should be supported by 
reference to pertinent evidence and should 
include responses to the following questions.  
If the examining physician is not available, 
the veteran should be scheduled for another VA 
examination in which the findings can be made.  
If it is not feasible to answer any of these 
questions, this should be so stated.  The 
claims folder and a copy of this remand must 
be made available to the examining physician 
in conjunction with the examination so that 
he/she may review pertinent aspects of the 
appellant's medical history.  The examiner's 
report must include responses to each of the 
following items:

A.  List the diagnoses of all the veteran's current 
foot disorders.

B.  For each diagnosis reported in response to item 
A, above, state a medical opinion as to whether the 
current disorder is the result to exposure to cold 
in service or to any other disease or injury in 
service.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the claim 
should be readjudicated.  In the event that 
the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding 
service connection for residuals of cold 
weather injuries that includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must be 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



